Case 1:21-cv-02256-SEB-DLP Document 5 Filed 08/20/21 Page 1 of 2 PageID #: 86




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RICHARD BARTON,                                       )
JOANNA M. RIEDL,                                      )
NICHOLAS W. HAMILTON,                                 )
DAVID HORNBLOWER,                                     )
CARLA TOMLINSON,                                      )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:21-cv-02256-SEB-DLP
                                                      )
LVI GLOBAL, LLC,                                      )
STEVE GALELLA, D.D.S.,                                )
ORTHOMATRIX CORP., INC.,                              )
JOHN'S DENTAL LABORATORY, INC.,                       )
                                                      )
                              Defendants.             )



                                                 ENTRY

       The newly filed Complaint [Dkt. 1] filed in this action states "Venue is proper in this

district because a substantial part of the events or omissions giving rise to the claim occurred in

Indiana and because John’s Dental is an Indiana entity with a principal place of business in Terre

Haute, Indiana". The Complaint was filed in the Indianapolis Division. Therefore, the clerk is

directed to re-docket this action to the Terre Haute Division. See 28 U.S.C. § 94(b)(3).

Assignment of judicial officers to the re-docketed action shall be by random draw.

       IT IS SO ORDERED.



               8/20/2021
       Date: ______________
                                                 _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Case 1:21-cv-02256-SEB-DLP Document 5 Filed 08/20/21 Page 2 of 2 PageID #: 87




Distribution:

Alan C. Milstein
SHERMAN SILVERSTEIN KOHL ROSE & PODOLSKY
amilstein@shermansilverstein.com
